PER CURIAM.
The plaintiff, Sylvia Boschetti, appeals from an adverse final summary judgment *366and from an adverse final cost judgment. We affirm.
We find that the trial court properly granted final summary judgment in favor of the defendant where there were no genuine issues of material fact remaining and where the moving party was entitled to judgment as a matter of law. Pla.R.Civ.P. 1.510(e). In the action alleged below for assault, the facts were undisputed that the threats made by the defendant to the plaintiff were conditional and that at no time did the defendant have any weapon on his person, nor did he display any weapon to the plaintiff. Consequently, the plaintiff could not have had a reasonable apprehension of imminent harmful or offensive contact to her person. Newman v. Gehl Corp., 731 F.Supp. 1048, 1051 (M.D.Fla.1990); Lay v. Kremer, 411 So.2d 1347, 1349 (Fla. 1st DCA 1982). Therefore, as a matter of law, the incidents alleged below did not constitute a prima facie case of assault, and the trial court properly granted summary judgment in favor of the defendant.
Affirmed.